       Case 1:15-cv-07997-VSB-KHP Document 267 Filed 05/29/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
DWAYNE FRANCIS,                                           :                        5/29/2020
                                                          :
                                         Plaintiff,       :
                                                          :
                      - against -                         :   15-cv-7997 (VSB) (SLC)
                                                          :
THE CITY OF NEW YORK, et al.,                             :            ORDER
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On October 9, 2015, Plaintiff Dwayne Francis commenced this action against Defendants

Parkchester DPS LLC, Parkchester North Condominium, Parkchester Preservation Management,

LLC, Parkchester South Condominium, Inc. (the “Parkchester Defendants”); the City of New

York; and Leoncio Pimintell, Edward Leon, Michael Bushrod, Patrice London, Angel Figueroa,

and Carlos Capella (the “Individual Defendants”), asserting claims under 42 U.S.C. § 1983 and

various state common law claims. Defendants Figueroa and Capella (together, the “Defaulting

Defendants”) failed to appear, and on December 28, 2017, after they had failed to appear at two

order to show cause hearings, I entered a default judgment against them. (Doc. 200.) This

litigation continued against the other Defendants. Plaintiff ultimately settled with those

Defendants and submitted a stipulation and order of dismissal as to them. (Doc. 247.) On

September 20, 2018, I referred this case to Magistrate Judge Katharine H. Parker for an inquest

as to damages with respect to Defendants Figueroa and Capella. (Doc. 240.)

        Plaintiff filed his motion for damages against the Defaulting Defendants on July 16,

2019. (Doc. 252.) On November 6, 2019, Magistrate Judge Parker held a hearing on the motion,

at which Defendants defaulted. On November 12, 2019, Magistrate Judge Parker issued a
      Case 1:15-cv-07997-VSB-KHP Document 267 Filed 05/29/20 Page 2 of 3



Report and Recommendation (the “Report and Recommendation” or “Report”), recommending

that I award Plaintiff the following damages: $27,000 for his loss of liberty and $10,000 for

emotional distress and other compensatory damages with respect to his claim of false arrest; $2

in compensatory damages for his claim of malicious prosecution; $1,000 in compensatory

damages for his claim of assault; $40,000 in punitive damages in connection with his claims of

false arrest and malicious prosecution; and $5,000 in punitive damages in connection with his

claim of assault. (Doc. 263.) Magistrate Judge Parker further recommended that Defendants be

jointly and severally liable for these damages. (Id. at 27.) No party filed an objection to the

Report.

          In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)

(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567

(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

          Here, although the Report and Recommendation explicitly provided that “[t]he parties




                                                 2
      Case 1:15-cv-07997-VSB-KHP Document 267 Filed 05/29/20 Page 3 of 3



shall have 14 days (including weekends and holidays) from service of this Report and

Recommendation to file written objections,” (Doc. 24, at 22), no party filed an objection. I

therefore reviewed Magistrate Judge Parker’s thorough and well-reasoned Report and

Recommendation for clear error and, after careful review, found none. Accordingly, it is hereby:

       ORDERED that Magistrate Judge Parker’s Report and Recommendation is adopted in its

entirety and Plaintiff’s motion for damages is GRANTED. Plaintiff is awarded $27,000 for his

loss of liberty and $10,000 for emotional distress and other compensatory damages with respect

to his claim of false arrest; $2 in compensatory damages for his claim of malicious prosecution;

$1,000 in compensatory damages for his claim of assault; $40,000 in punitive damages in

connection with his claims of false arrest and malicious prosecution; and $5,000 in punitive

damages in connection with his claim of assault. Defendants Figueroa and Capella shall be

jointly and severally liable for these damages, which total $83,002.

       The Clerk’s Office is respectfully directed to terminate the motion at Document 252, to

enter judgment for the Plaintiff in accordance with this Order, and to close the case. The Clerk is

further directed to mail a copy of this Order to the pro se plaintiff.

SO ORDERED.

Dated: May 29, 2020
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge




                                                   3
